Citation Nr: 0309790	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  00-16 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 70 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio




INTRODUCTION

The veteran served on active duty from January 1952 to April 
1954.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an August 1999 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied a rating in excess of 
30 percent for the PTSD.  In February and August 2002 the RO 
increased the rating for PTSD to 50 percent and to 70 
percent, respectively.  The August 2002 decision also granted 
a total rating for compensation purposes based on individual 
unemployability.

The case was remanded by the Board in April 2001.  At the 
time of the remand, it was noted that the veteran has 
disagreed with the evaluation assigned for the service 
connected residuals of a gunshot wound of the left leg and 
thigh.  The RO was requested to furnish a statement of the 
case.  This was accomplished in August 2002, but the veteran 
did not submit a substantive appeal regarding this issue.  
Hence this issue is not properly before the Board.  
38 U.S.C.A.§ 7105 (West 2002).  


FINDING OF FACT

The veteran's PTSD is primarily manifested by disturbed 
sleep, nightmares, hypervigilance, hyperarousal, survivor 
guilt, intrusive thoughts, social isolation, hallucinations 
at night, and mild paranoia.  


CONCLUSION OF LAW

The criteria for a rating in excess of 70 percent for PTSD 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § Part 4, Diagnostic Code 9411 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002).  This law eliminates the 
concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The final rule implementing the 
VCAA was published on August 29,2001.66 Fed. Reg. 45,620-32 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  

The new law and regulations require VA to notify the claimant 
and the claimant's representative of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim.  

The record reflects that the veteran was notified of the 
requirements necessary to establish his claim in the 
statement of the case and in a January 2002 letter from the 
RO.  The January 2002 letter also informed the veteran of 
what evidence the VA would obtain.  Quartuccio v. Principi 16 
Vet. App. 183 (2002).

Additionally, all available records identified by the veteran 
have been obtained and he has undergone two VA examinations 
during the appeal period.  As such, the Board finds that the 
VA has satisfied met provisions of the VCAA.  

Service connection for PTSD was granted by the RO in the 
August 1998 rating decision that gave rise to this appeal.  
At that time, a 30 percent evaluation was assigned.  

An examination was conducted by VA in May 1998.  At that 
time, he related his combat experiences while serving in 
Korea in 1952.  His subjective complaints included lack of 
sleep and nightmares.  He stated that he had dreams of Korea 
and woke up sweating and shaking on occasion.  He stated that 
he thought of Korea every day, and that it was like a tape in 
his head.  He avoided crowds, was jumpy and always on alert.  
He was irritable and stated that he could not think straight.  
On examination, he was alert and oriented times three.  He 
was neatly and casually dressed, making good eye contact.  He 
was cooperative.  His affect was blunted and his mood was 
anxious.  Speech was clear, coherent, goal-directed, 
unpressured, with no flight of ideas or looseness of 
association.  There were some fleeting thoughts of dying, but 
no plan or homicidal ideations.  There were no auditory or 
visual hallucinations, except sometimes seeing shadows out of 
the corners of the eyes.  There were no paranoid delusions.  
Memory testing showed the ability to recall two out of three 
objects after five minutes and four out of the past five 
presidents.  Proverb interpretation was abstract.  Insight 
and judgment were fair.  The diagnosis was PTSD, mild to 
moderate.  The global assessment of functioning (GAF) score 
was listed as 50 to 55.  The examiner summarized that the 
veteran presented with disturbed sleep, intrusive thoughts, 
hypervigilance, hyperarousal, blunted affect, irritability, 
poor concentration and social isolation.  The PTSD was of 
mild to moderate severity, with interference with social 
abilities and with a sense of well-being.  

An examination was conducted by VA in January 2000.  It was 
noted that the veteran was receiving outpatient treatment at 
a VA facility once or twice per month and took medication for 
his PTSD on a daily basis.  Subjective complaints included 
sleep that was sometimes good and sometimes not good.  He 
stated that he saw shadows in his room that took the form of 
a person.  He had nightmares but not as much as previously.  
He still thought about Korea on a daily basis.  He was jumpy 
around noises and did not like someone approaching him from 
behind, saying that he could turn around and hurt someone.  
He was irritable.  Concentration was bad and he was 
forgetful.  He liked to be by himself.  Objectively, the 
veteran was alert and oriented in three spheres.  He was 
neatly and casually dressed, made good eye contact and was 
cooperative.  Affect was blunted and mood was anxious.  
Speech was clear, coherent, unpressured and goal directed.  
There were no flights of ideas or looseness of associations, 
and no suicidal or homicidal ideations.  There were no 
auditory or visual hallucinations and no delusions.  Proverb 
interpretation was abstract and insight and judgment were 
fair.  The diagnosis was PTSD of moderate severity.  The GAF 
score was 50 to 55.  

VA outpatient treatment records dated from 1998 to 2002 have 
been received and reviewed.  The veteran received treatment 
for various disabilities, including his service-connected 
PTSD.  When evaluated in June 2002 the diagnosis was PTSD, 
chronic, severe.  A GAF score of 40 was assigned.   

An examination was conducted by VA in August 2002.  It was 
noted that he was followed for his PTSD as an outpatient and 
took three mediations for his disorder.  Subjective 
complaints included trouble sleeping, seeing images of 
soldiers.  It was reported that he had not worked since1988 
when he retired at the age of 60.  He felt guilty and thought 
about Korea all day long.  He listened for, and investigated, 
noises.  He believed others were jealous of him because he 
served in the Armed Forces.  He had difficulty concentrating.  
He preferred to sit with his back against the wall.  
Objectively, he was alert, oriented times three, well-
nourished, well-developed, neatly and casually dressed.  He 
made good eye contact and was cooperative.  Affect was 
blunted and mood was anxious.  Speech was clear, coherent, 
goal directed and unpressured.  There was no flight of ideas 
or looseness of association.  He had no recent suicidal 
ideation, but had had this in the past.  There were no 
homicidal ideations.  Proverb interpretations were partly 
abstract and partly concrete.  Insight was fair to poor and 
judgment was fair.  The diagnosis was PTSD of severe 
intensity.  The GAF score was listed as 45.  

The examiner commented that had disturbed sleep, nightmares, 
hypervigilance, hyperarousal, survivor guilt, intrusive 
thoughts, social isolation, hallucinations at night, and mild 
paranoia.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Although regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history, 38 C.F.R. §§ 4.1, 4.2, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In evaluating the veteran's claims, all 
regulations which are potentially applicable through 
assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

The RO has assigned a 70 percent rating for the PTSD in 
accordance with the criteria set forth in the Schedule for 
Rating Disabilities.  38 C.F.R. Part 4, Diagnostic Code 9411.

Diagnostic Code 9411 provides for the evaluation of PTSD.  
Under this Diagnostic Code a 70 percent rating is warranted 
for occupational and social impairment, with deficiencies in 
most areas, such as work, school family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal 
ideations; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike 
settings); inability to establish and maintain effective 
relationships.  

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  38 C.F.R. § 4.130, Code 9411 (1998).  

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet.App. 266, 267 
(1996), citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994). 

A GAF of 31 to 40 is defined as exhibiting some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or any major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, and frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

To summarize, the veteran's statements are deemed competent 
with regard to the description of the symptoms of his 
psychiatric illness.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  However, these statements must be considered with 
the clinical evidence of record in conjunction with the 
pertinent rating criteria previously set forth.

In this regard, the evidence reflects that the PTSD does 
result in significant impairment.  This fact is reflected in 
the current rating of 70 percent and the award of 
unemployability benefits.  The recent VA compensation 
examination showed that the veteran had sleep disturbance, 
nightmares, hypervigilance, hyperarousal, survivor guilt, 
intrusive thoughts, social isolation, hallucinations at 
night, and mild paranoia.  However, there was no impairment 
of his thought process or delusions and the veteran was 
oriented.  He was not suicidal or homicidal at the time of 
the examination.  Also, his personal hygiene was good.  He 
has some memory impairment, but not to the level of that 
contemplated for a total evaluation, that of forgetting his 
own name or the names of close relatives.  There was no 
impairment in communication.  After reviewing the evidence, 
the Board finds that the criteria for a 100 percent scheduler 
rating have not been met.  Accordingly, a rating in excess of 
70 percent is not warranted.  Also, the evidence is not 
equipoise as to warrant consideration of the benefit of the 
doubt doctrine.  38 C.F.R. § 3.102 (2002). 


ORDER

Entitlement to an increased rating in excess of 70 percent 
for PTSD is denied.  



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

